Citation Nr: 1615994	
Decision Date: 04/20/16    Archive Date: 04/26/16

DOCKET NO.  07-10 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for benign paroxysmal positional vertigo, to include as secondary to sensorineural hearing loss and tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. Thomas Knope, Counsel

INTRODUCTION

The Veteran served on active duty from April 1953 to April 1956.

This matter is on appeal from a July 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.   

The Veteran testified before the undersigned Veterans Law Judge in January 2010.  A transcript of the hearing is of record.

This appeal was remanded by the Board in April 2010 and May 2011 for further development before being denied in a January 2013 decision.  The Veteran appealed this decision to U.S. Court of Appeals for Veterans Claims (Court) which, in a January 2014 Order, vacated the Board's decision and remanded the appeal for further development.  The appeal was subsequently remanded by the Board in August 2014 and July 2015, and is now ready for disposition.

This appeal is comprised entirely of documents contained in the Virtual VA paperless claims processing system as well as the Veterans Benefits Management System (VBMS).  Accordingly, any future documents should be incorporated in the Veteran's VBMS file.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014 & Supp. 2015).

The Board apologies for the many delays in the full adjudication of this case. 


FINDING OF FACT

Vertigo was not shown in service or for many years thereafter and is not related to service or to a service-connected disability.


CONCLUSION OF LAW

The criteria for entitlement to service connection for benign paroxysmal positional vertigo, to include as secondary to sensorineural hearing loss and tinnitus, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service Connection

The Veteran has claimed entitlement to service connection for vertigo, which he asserts is related to his service-connected hearing loss and tinnitus.  At a VA examination in November 2014, he stated that he first began to experience symptoms of vertigo in 1964 that he described as "dizziness and ear fullness."  

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014 & Supp. 2015).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

In addition to the regulations cited above, service connection is warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2015).  Any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  Id.

After a review of the evidence, the Board determines that service connection is not warranted for vertigo, based on the evidence of record.  First, the service treatment records do not reflect complaints of, treatment for, or a diagnosis related to vertigo while in service.  Significantly, the Veteran's separation physical examination in March 1956 fails to document any complaints of or observed symptoms related to vertigo.  

Indeed, as was noted above, the Veteran has not asserted that vertigo has existed since active duty service, but rather that it began in 1964 and 8 years after leaving active duty.  Therefore, continuity is not established based on the clinical evidence of record or the Veteran's statements.  

Next, service connection may also be granted when the evidence establishes a medical nexus between active duty service and current complaints.  In this case, the Board finds that the weight of the competent evidence does not attribute the Veteran's claimed disorders to active duty, despite his contentions to the contrary.  
As an initial matter, the evidence does not indicate that the Veteran's vertigo is directly related to service, nor has any treating physician opined that his vertigo is directly related to any event in service. 

Regarding whether the Veteran's vertigo may be related to his service-connected hearing loss and tinnitus, which is prime assertion, the evidence does not support this assertion, and the best evidence provides evidence against this claim.  In support of his claim, the Veteran has submitted a statement by a VA physician in March 2009, who stated that the Veteran's vertigo "seems related to his hearing loss and tinnitus."  Another treatment note from January 2014 noted that the Veteran had vertigo that was "likely related to his hearing loss and tinnitus per his medical record."  

While speculative, these statements do have probative value, the Board is more inclined to rely on the opinions provided be VA examiners during the course of the appeal, who conclude that hearing loss and tinnitus are not causative or aggravating factors in the Veteran's vertigo.  Although a number of VA opinions are of record, the opinions of a VA examiner who evaluated the Veteran's medical history in February 2015 are most persuasive.  Specifically, this examiner pointed out that the Veteran did not have true sensorineural hearing loss, as his audiograms were not consistent with noise-induced hearing loss.  Rather, in the examiner's opinion, the Veteran's hearing loss, tinnitus and vertigo were more likely "due to the same disease process and that they are most likely related to changes in his microcirculation to the inner ear."

From this opinion, in addition to reviewing the supporting documentation referenced by the VA examiner, it would appear that there is relationship between the Veteran's vertigo and his service-connected hearing loss and tinnitus.  However, based on this evidence, it is more likely than not that the Veteran experienced an inner ear disorder (manifesting in approximately 1965) and that this inner ear disorder was the underlying cause of both the Veteran's vertigo symptoms as well as his hearing loss and tinnitus, a problem not related to service.  

While the Board notes that the VA physician's statement in March 2009, indicating that the Veteran's vertigo "seems related to his hearing loss and tinnitus," this statement is unsupported by any supporting rationale.  The bare statement in January 2014 that the Veteran's vertigo was "likely related to his hearing loss and tinnitus per his medical record" is similarly unsupported by any rationale.  By contrast, the VA examiner's opinion in February 2015 is supported by an adequate rationale and specifically references the Veteran's unusual audiogram results.  

In concluding that the Veteran's hearing loss and tinnitus were likely not manifest until after active duty, the Board recognizes the inference that the April 2004 rating decision granting service-connection for bilateral hearing loss and tinnitus was incorrect.  However, the April 2004 rating decision is not dispositive proof that his hearing loss and tinnitus are related to active duty, especially when the clinical evidence of record, as well as the Veteran's own statements, rebut that conclusion.  In any event, this issue is not before the Board.    

As for the Veteran's statements relating his vertigo to his hearing loss and tinnitus.  The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).

In this case, however, the Veteran is not competent to provide testimony regarding the etiology of vertigo or other vestibular disorders.  See Jandreau, 492 F.3d at 1377, n.4.  Because vestibular disorders that can result in vertigo are not diagnosed by unique and readily identifiable features, they do not involve a simple identification that a layperson is competent to make.  Therefore, the unsubstantiated statements regarding the claimed etiology of the Veteran's vertigo are found to lack competency.

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claim for service connection and there is no doubt to be otherwise resolved.  As such, the appeal is denied.

VA Duty to Notify and Assist

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA), which includes an enhanced duty on the part of VA to notify a veteran of the information and evidence necessary to substantiate claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014 & Supp 2015); 38 C.F.R. § 3.159 (2015).  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist veterans in the development of their claims.  38 U.S.C.A. §§ 5103, 5103A (West 2014).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014 & Supp. 2015); 38 C.F.R. § 3.159(b) (2015); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In this case, the Veteran was provided notice letters informing him of both his and VA's obligations.  Therefore, additional notice is not required and any defect in notice is not prejudicial.  With respect to the duty to assist, the Board finds that all necessary assistance has been provided to the Veteran.  The Veteran has also been provided with VA examinations.  Upon review of these examination reports, the Board observes that the examiners reviewed the Veteran's past medical history, recorded his current complaints and history, conducted appropriate evaluations and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The VA examination reports are therefore collectively adequate for the purpose of rendering a decision on appeal.  38 C.F.R. § 4.2 (2015); Barr v. Nicholson, 21 Vet. App. 303 (2007).  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the above-cited claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

ORDER

Service connection for benign paroxysmal positional vertigo, to include as secondary to sensorineural hearing loss and tinnitus, is denied


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


